Case 1:21-cv-02232-MEH Document 7 Filed 08/17/21 USDC Colorado Page 1 of 3




                                                              DATE FILED: April 2, 2021 4:44 PM
 DISTRICT COURT, ROUTT COUNTY, COLORADO                       FILING ID: A5B272AD7B932
 Court Address: 1955 Shield Drive, Unit 200                   CASE NUMBER: 2021CV30026
                Steamboat Springs, Colorado 80487
 Telephone:     (970) 879-5020

 Plaintiff: HDN CONDO ASSOCIATION INC DAN ROTH,
 a Colorado non-profit corporation

 v.

 Defendant: WEST AMERICAN INSURANCE COMPANY,
 an Indiana corporation

 ATTORNEY FOR PLAINTIFF:
 Gary S. Engle, Esq., Atty. Reg. # 27768                           Case Number:
 Brent Demmitt, Esq., Atty. Reg # 53258
 Sharp, Sherman & Engle, LLC
 P. O. Box 774608 / 401 Lincoln Avenue
 Steamboat Springs, CO 80477                                       Div.:    Ctrm:
 Phone Number: (970) 879-7600
 FAX Number: (970) 879-8162
 E-mail: engle@steamboatlawfirm.com
 demmitt@steamboatlawfirm.com


                                       COMPLAINT

       COMES NOW PLAINTIFF, HDN Condo Association Inc Dan Roth, by and through
undersigned counsel and as and for their claim against Defendant West American Insurance
Company, hereby allege as follows:

                                       THE PARTIES

       1.      Plaintiff HDN Condo Association Inc Dan Roth (“Plaintiff”) is Colorado non-profit
corporation with a principal place of business in Colorado.

       2.      Defendant West American Insurance Company (“West American”) is an Indiana
corporation registered to conduct business in the State of Colorado, with its principal place of
business at 350 E. 96th Street, Indianapolis, IN 46240.

                               JURISDICTION AND VENUE

       3.     The events complained of and at issue herein took place in Routt County, Colorado.
Case 1:21-cv-02232-MEH Document 7 Filed 08/17/21 USDC Colorado Page 2 of 3




          4.    The Court has jurisdiction over this case under Colo. Const. Art. VI § 9.

          5.    Venue is appropriate in this Court pursuant to C.R.C.P. 98.

                                  FACTUAL BACKGROUND

       6.      Plaintiff owns the real property located at 11430 County Road 51a, Hayden,
Colorado (the “Property”).

       7.      Plaintiff HDN Condo Association Inc Dan Roth is the named insured by a Colorado
Commercial Policy placed by Liberty Mutual Insurance (“Liberty”) via Alpine Insurance Agency
(“Alpine”), with a policy number of BKW577503472 (the “Policy”). A copy of the Policy is
attached hereto as Exhibit 1.

          8.    The Policy is underwritten by Defendant West American.

       9.    On or about April 4, 2019, Plaintiff discovered damage to the roof of the Property
(the “Damage”) and called Alpine to inform them of the Damage.

       10.   Plaintiff initiated a claim with Defendant West American and was assigned the
claim number 23533626 (the “Claim”).

       11.     Plaintiff cannot determine, and Defendant West American has not stated, any
reasonable justification, pursuant to the Policy, for Defendant West American to have delayed or
denied the Claim.

       12.     Defendant West American denied the Claim in a letter dated January 5, 2021. A
copy of the denial letter is attached hereto as Exhibit 2.

       13.     Plaintiff is a first-party claimant as defined in Colorado Statutes Annotated
(“C.R.S.”) § 10-3-1115(1)(b)(I).

        14.    C.R.S. § 10-3-1116(1) states, “A first-party claimant as defined in section 10-3-
1115, whose claim for payment of benefits has been unreasonably delayed or denied may bring an
action in a district court to recover reasonable attorney fees and court costs and two times the
covered benefit.”

                                      CLAIM FOR RELIEF
                                       Breach of Contract

          15.   Plaintiff realleges and incorporates each and every allegation as if fully set forth
herein.



                                                 2
Case 1:21-cv-02232-MEH Document 7 Filed 08/17/21 USDC Colorado Page 3 of 3




      16.     The Policy is a legally binding contract between Plaintiff and Defendant West
American.

       17.     Pursuant to the Policy, West American has an obligation to provide loss coverage
for snow-related damage to the roof.

       18.    West American breached the contract by denying Plaintiff’s claim and failing to
provide coverage for the Damage.

      19.    As a direct and proximate cause of West American’s breach, Plaintiff has suffered
damages by an amount to be proven by the evidence at trial.

        20.   Despite demand, West American has refused to comply with the contract, and cover
the loss damages suffered by Plaintiff.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief as follows:

              a.     Judgment against West American for an amount to be proven at trial,

              b.     Double damages pursuant to C.S.A. § 10-3-1116(1);

              c.     An award of attorneys’ fees and costs; and

              d.     For such other relief as the Court deems just and proper.

       RESPECTFULLY SUBMITTED this 2nd day of April, 2021.

                                           SHARP, SHERMAN & ENGLE, LLC

                                           Original signature on file for review upon request
                                           at the Office of Sharp, Sherman & Engle LLC


                                           By: /s/ Brent Demmitt
                                               Brent Demmitt, Esq., Atty. # 53258
                                               P. O. Box 774608
                                               Steamboat Springs, CO 80477
                                               Attorney for Plaintiff

Plaintiff’s Address:
P.O. Box 772483
Steamboat Springs, Colorado 80477

                                              3
